The bill of complaint is filed by a property owner in the city of Montgomery to enjoin the collection of an assessment for street improvements.
A full statement of the bill will be found in the report of a former appeal (Day v. City of Montgomery, 207 Ala. 644,93 So. 609), wherein it was held that the allegations of the bill were not sufficient to invalidate the assessment, and that the demurrer on that ground was properly sustained.
Those allegations were as follows:
"Your orator further avers that while said notice recited that the assessment roll or list has been delivered to the city clerk, that in truth and fact said assessment roll or list had not been delivered to the city clerk and was not open for inspection in the office of the person authorized to make collections of said assessments. Wherefore your orator says she is not precluded or estopped from presenting defenses or objections to said claim of lien."
Thereupon the bill was amended by adding the following:
"Orator further avers that at the time of the publication in said newspaper of said notice, said assessment roll or list had not been delivered to the city clerk, and was not open for inspection in such office.
"Orator further avers that she called at the office of the city treasurer, the person authorized to make collections of said assessments, after the publication of said notice, and before the date first stated therein, and requested to be allowed to inspect said assessment roll or list, but she was informed by the city treasurer, or his deputy or agent in charge of said office, that said assessment roll or list had not been completed and was not open for inspection.
Your orator further avers that said assessment roll or list did not remain continuously in the office of the city treasurer from the date of publication of said notice, to wit, October 9, 1920, to the date set for hearing of protests to wit, November 2, 1920, but that said assessment roll or list was during said period removed from said office on numbers of occasions and for long periods of time. Wherefore your orator says she is not precluded or estopped from presenting defenses or objections to said claim of lien."
The findings of facts by the trial court are sufficiently supported by the evidence. The only question presented is, therefore, one of law, viz., whether the fact that the bound volume containing the assessment roll was taken from the city treasurer's office by the city engineer at various times during the 23 days of publication preceding the date set for hearing objections (October 9th to November 2d) and on such occasions kept by him in his own office during the day, or part of the day, for the purpose of entering therein other assessments being concurrently made, was such a violation of the statutory requirement in that behalf as to invalidate the published notice of the assessment, and so to invalidate and avoid the assessment itself. Or, to state the question more concisely, was the city commission's jurisdiction of the assessment proceeding defeated by the failure of the city treasurer to keep the assessment roll continuously, *Page 611 
without temporary interruptions, in his own office?
Section 1377 of the Code provides:
"After the completion of the proper entries of each improvement said book shall be delivered to the city or town clerk, who shall thereupon give notice by publication one time in some newspaper published in said municipality, or of general circulation therein, that said assessment roll or list has been delivered to him, and is open for inspection in the office of the person authorized to make collection of said assessments."
It will be observed that the essential requirement is that notice shall be given that the assessment roll "is open for inspection in the office of the person authorized to make collection of said assessments" — in the instant case, the city treasurer. There is no express requirement as to the period during which the roll must be kept open for inspection, but the reasonable, and, indeed, the necessary implication is that it must be during the period of publication, since the roll is made, by reference, a part of the notice itself.
But it would be too strict a construction to hold that the roll must be kept literally and continuously present in the treasurer's office, and nowhere else, however accessible for the purposes required, at all times and hours during that period. If it be kept accessible at all reasonable hours for the inspection of those to whom the notice was directed, remaining within the reach and under the control of its proper custodian, its temporary removal for lawful and necessary purposes to the office of another city officer cannot be regarded as a suspension or prevention of the invited inspection.
The city commission's jurisdiction of an assessment proceeding is grounded, of course, upon a substantial compliance with essential statutory requirements; but, we apprehend, it does not depend upon a controverted issue of fact as to conduct in pais, such as is here presented. If the opportunities for inspection are inadequate, so that reasonable efforts to secure it have failed, the notice is defective, but certainly not abortive and void; for the owner, nevertheless, is informed of the nature of the proceeding, and of the time and place when he is to appear and object, if he chooses to do so.
For those reasons, and upon the considerations stated in the opinion of the circuit judge, we hold that the assessment is not shown to be invalid, and that complainant is not entitled to relief.
The decree appealed from is therefore affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.